Citation Nr: 1533197	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  05-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to specially adapted housing. 
 
2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement in September 2004.  He was provided with a Statement of the Case (SOC) in March 2005.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in April 2005.  The claim was subsequently readjudicated in Supplemental Statements of the Case (SSOCs) in February 2007 and March 2013.

The Board notes that the Veteran again filed a claim to reopen for specially adapted housing and special home adaptation grant in May 2008 during the pendency of his appeal.  It appears that the RO was mistakenly unaware of the pending appeal and the prior August 2004 rating decision upon which it was based.  As such, the RO readjudicated the Veteran's claim in a November 2008 rating decision, finding that new and material evidence had not been presented.  Thereafter, the Veteran again filed a claim to reopen for specially adapted housing and special home adaptation grant in February 2010.  The RO again denied the Veteran's claim in a June 2010 rating decision.  The Veteran filed a NOD for this decision dated September 2010.  However, the RO appears to have corrected its procedural mistake, as a new SOC was not issued and the previous appeal for the August 2005 rating decision appears to have resumed, as shown by the later issuance of a SSOC in March 2013.  As such, the Board finds that the current appeal is properly before it as it stems from the August 2004 rating decision.

This claim was previously before the Board in October 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The veteran has properly established service connection for Post-Traumatic Stress Disorder (PTSD), rated as 100 percent disabling; prostate cancer, rated at 100 percent disabling from February 11, 2013 and 20 percent disabling from January 23, 2015; Diabetes Mellitus Type II, rated as 20 percent disabling; peripheral neuropathy of the lower extremities associated with Diabetes Mellitus Type II, rated 20 percent disabling per extremity; residuals of a gunshot wound of the right chest with post-operative hemi-pneumothorax and closed thoracostomy, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; degenerative joint disease with instability of the bilateral knees, rated 10 percent disabling per extremity; chondromalacia of the bilateral knees with degenerative joint disease and limitation of motion, rated 10 percent disabling per extremity; residuals of fracture of the medial malleolus and distal fibula of the right ankle, rated 10 percent disabling; status post bunionectomy of the right first metatarsophalangeal joint and closing wedge osteotomy and hallux valgus of the right foot, rated 10 percent disabling; arthroplasty of the left great toe and hallux valgus of the left foot, rated 10 percent disabling; eczema, rated 10 percent disabling.  The Veteran has also established noncompensable evaluations for residuals of cerebral concussion; residuals of fracture to right second, ninth and 10th ribs; bilateral defective hearing; chip fracture of the tip of nasal bone; and fungus infection of the feet.  The Veteran is in receipt of a permanent 100 percent rating.  The Veteran has additionally established entitlement to special monthly compensation under 38 U.S.C. 1114(l) based on the need for aid and attendance.

2.  Resolving reasonable doubt in favor of the Veteran, he has permanent and total service-connected disabilities that effectively result in the permanent loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of a wheeled walker, wheelchair, cane, and his wife. 

3.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. § 3.809  (2004, Oct 25, 2010, & 2014).
 
 2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant. 38 U.S.C.A. § 2101(a), (b) (West 2014); 38 C.F.R. §§ 3.809, 3.809a(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Legal Criteria

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859  -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  However, there were no substantial revisions to the criteria applicable to the present appeal.

Additionally, under the version of 38 C.F.R. § 3.809  which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Code 8017. 38 C.F.R. § 3.809(d) (2014).

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

 (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

 (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, 

 (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

 (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

38 C.F.R. § 3.809(b)  (2004-2014).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: 

 (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

 (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2014).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2004-2014). 

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a  (2014).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c)  (2014).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2)  as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2014).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63  (2014).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2)  and 38 C.F.R. § 4.63  only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand. It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21  (2014) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436   (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Background

The Veteran contends that his service-connected conditions entitle him to specially adaptive housing and/or a home adaptation grant.  In support, the Veteran has provided that he is wheelchair bound due to balance problems and legal blindness. 

The veteran has properly established service connection for Post-Traumatic Stress Disorder (PTSD), rated as 100 percent disabling; prostate cancer, rated at 100 percent disabling from February 11, 2013 and 20 percent disabling from January 23, 2015; Diabetes Mellitus Type II, rated as 20 percent disabling; peripheral neuropathy of the lower extremities associated with Diabetes Mellitus Type II, rated 20 percent disabling per extremity; residuals of a gunshot wound of the right chest with post-operative hemi-pneumothorax and closed thoracostomy, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; degenerative joint disease with instability of the bilateral knees, rated 10 percent disabling per extremity; chondromalacia of the bilateral knees with degenerative joint disease and limitation of motion, rated 10 percent disabling per extremity; residuals of fracture of the medial malleolus and distal fibula of the right ankle, rated 10 percent disabling; status post bunionectomy of the right first metatarsophalangeal joint and closing wedge osteotomy and hallux valgus of the right foot, rated 10 percent disabling; arthroplasty of the left great toe and hallux valgus of the left foot, rated 10 percent disabling; and eczema, rated 10 percent disabling.  The Veteran has also established noncompensable evaluations for residuals of cerebral concussion; residuals of fracture to right second, ninth and 10th ribs; bilateral defective hearing; chip fracture of the tip of nasal bone; and fungus infection of the feet.  The Veteran has additionally established entitlement to special monthly compensation under 38 U.S.C. 1114(l)  based on the need for aid and attendance.

A review of VA outpatient treatment records reveals that the Veteran has a history of falling and has otherwise been confined to a wheelchair.

In June 2000, it was noted that the Veteran had a history of dizziness since the age of 19 and that it may be related to an inner ear problem or the Veteran's history of boxing.  In July 2000 it was noted that the Veteran had a history of falls and was wheelchair bound due to head trauma, partial blindness and other medical conditions.  In September 2000, it was noted that the Veteran was in a wheelchair due to a history of dizziness and falls. 

A September 2002 VA examination showed that the Veteran was able to walk without a walker due to his service-connected musculoskeletal conditions.  However, his motion was slow with a nonantalgic gait.  He was able to briefly heel walk, but unable to toe walk due to balance problems.  There were no findings of any loss of use in the Veteran's extremities.

In October 2003, it was noted that the Veteran's wife had indicated that the Veteran now had to use a wheelchair due to an unsteady gait.  No cause for the unsteadiness was discussed.

In a February 2004 VA occupational therapy home visit, it was noted that the Veteran ambulates throughout his home using a wheeled walker.  It was also noted that he had a wheelchair, shower seat, and power chair.  The Veteran's wife wanted to convert a room in the home to a new accessible bedroom for the Veteran.  There was no discussion of the relationship of service-connected disabilities to such conversion.

In July 2004, it was noted that the Veteran had been using a wheelchair for approximately one year due to imbalance and glaucoma.  It was noted that the Veteran had a probable seizure disorder, but no discussion of relationship of such disorder or imbalance to any service-connected conditions.

In an April 2005 field examination report, the Veteran was determined to be legally blind and prone to falling due to a combination of this and balance problems.  It was noted that the Veteran was, therefore, confined to a wheelchair.  The medical provider recommended that the Veteran's home be upgraded for wheelchair accessibility.  There was no discussion relating the Veteran's balance problems to his service-connected conditions.

In March 2009, it was noted that the Veteran had poor balance due to a bilateral hip replacement.  It is noted that the Veteran is currently not service-connected for a bilateral hip condition. In April 2009, the Veteran was seen after sustaining a fall, which was determined to be due to multiple causes, but no service-connected conditions were specifically attributed.  Although it was noted that the Veteran used a wheelchair, the medical provider advised the Veteran to attempt ambulating independently as much as he can tolerate.  It was noted that the Veteran uses the bathroom in his home without the use of a wheelchair or other assistive devices.

In May 2009, it was noted that the Veteran used a cane to get around his home and a wheelchair for the community.  In February 2010, it was noted that the Veteran had a history of falls, with two falls occurring in that same month.  The falls were attributed to a combination of legal blindness that was found to be secondary to glaucoma and dizziness secondary to medication administered for the Veteran's hypertension.  In previous VA examinations in January 2005 and August 2006, it was noted that the Veteran's glaucoma was not related to military service and not caused by or aggravated by the Veteran's diabetes mellitus type II.  Additionally, it was noted that the Veteran's hypertension was not related to military service and had predated the Veteran's diabetes mellitus type II diagnosis, and was therefore not caused by or aggravated by such. 

In January 2010, it was noted that the Veteran suffers from a number of service-connected and non-service connected conditions that affect his ability to ambulate independently and make him a fall risk.  However, there was no discussion as to whether any of the Veteran's service-connected conditions only are equivalent to a loss of use or require the use of a wheelchair in and of themselves.

In March 2010, the Veteran was seen for an appointment and it was noted that the Veteran required no ambulatory aid other than crutches, a cane, or a walker.  However, it did note that the Veteran had his own private wheelchair. In July 2010, September 2010, and October 2010, the Veteran reported to an appointment in a wheelchair.  There was no discussion relating the Veteran's use of a wheelchair or assistive aids to his service-connected conditions.

In January 2011, March 2011, and April 2011, the Veteran reported to appointments in a wheelchair.  There was no discussion relating the Veteran's use of a wheelchair or assistive aids to his service-connected conditions.

In July 2011, it was noted that the Veteran was wheelchair bound.  However, this was attributed to a low back problem related to a gunshot wound.  There is no indication that the Veteran is currently service-connected for a gunshot wound related to his lower back, as he is only service-connected for the upper chest gunshot wound.  The medical provider indicated that the Veteran had been wheelchair bound since 1969 when he received his gunshot wound.  However, this is not supported anywhere else in the medical record.

In October 2012, the Veteran arrived at an appointment and was found to be ambulatory.  In November 2012, it was noted that the Veteran was a fall risk and had a history of a seizure disorder and left eye blindness, neither of which were attributed to service-connected conditions.

In February 2013, the Veteran was noted as "ambulating without difficulty."  In February 2013 and March 2013, it was also noted that the Veteran showed up for appointments and was ambulatory.  In an April 2013 note, it was indicated that the Veteran used his wife for assistance with ambulation. 

VA outpatient treatment records were absent for any discussion of the Veteran's service-connected lower extremity conditions resulting in loss of use or any or all of the lower extremities.  There was also no discussion of the Veteran's service connected disabilities resulting in any loss of use for the upper extremities, subdermal burns, ALS, or blindness.

The Veteran was provided with a VA Aid and Attendance/Housebound examination in November 2014.  At the examination, the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted objective testing.   The Veteran related that he eats breakfast in the bedroom on the side of the bed.  He walks to the bathroom in the bedroom with assistance from his wife or walker.  He sits up in the chair at the bedside 3-4 times/day for an hour each.  He is able to walk to the kitchen with assistance, but he and his wife eat their meals in the bedroom and watch television  in the bedroom.  He leaves the house for doctor appointments and shopping at least 3-4 times/week.  He uses a walker or wheelchair when he goes to the doctor or shopping.  He eats dinner in the bedroom at night. He goes to bed at 8pm and arises at 5am.  He takes a 2 hour nap during the day.  The Veteran does not report suffering from dizziness.  The Veteran and his wife report that he has back, hip, knee and shoulder problems that affect his ability to perform some activities of daily living independently, but not all (he requires assistance with dressing and bathing due to non-service-connected shoulder issues).

In January 2015, the VA examiner who conducted the November 2014 VA examination provided the following opinions:

It is less likely as not that the Veteran's service-connected disabilities have resulted in loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The Veteran and his wife report that he is able to walk without the aid of braces, crutches, canes or wheelchair for short distances, though he does require assistance from his wife for balance (not service-connected). 

It is less likely as not that the Veteran's service-connected disabilities have resulted in blindness in both eyes having only light perception, plus anatomical loss or loss of use of one lower extremity.  The Veteran and his wife report that he is able to walk without the aid of braces, crutches, canes or wheelchair for short distances, though he does require assistance from his wife for balance (not service-connected).   There has not been any established connection between the Veteran's eye condition and his military service.

It is less likely as not that the Veteran's service-connected disabilities have resulted in loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The Veteran and his wife report that he is able to walk without the aid of braces, crutches, canes or wheelchair for short distances, though he does require assistance from his wife for balance (not service-connected). 

It is less likely as not that the Veteran's service-connected disabilities have resulted in loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the function of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.   The Veteran and his wife report that he is able to walk without the aid of braces, crutches, canes or wheelchair for short distances, though he does require assistance from his wife for balance (not service-connected).  There has not been any established connection between the Veteran's upper extremity condition and his military service.

It is less likely as not that the Veteran's service-connected disabilities have resulted in loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  The Veteran and his wife report that he is able to walk without the aid of braces, crutches, canes or wheelchair for short distances, though he does require assistance from his wife for balance (not service-connected).  There has not been any established connection between the Veteran's upper extremity condition and his military service.

It is less likely as not that the Veteran's service-connected disabilities have resulted in blindness in both eyes with 5/200 visual acuity or less.  There has not been any established connection between the Veteran's eye condition and his military service.

It is less likely as not that the Veteran's service-connected disabilities have resulted in the anatomical loss or loss of use of both hands.  There has not been any established connection between the Veteran's hand condition, service-connected conditions, and his military service.





Analysis

As noted above, the Veteran is in receipt of a combined permanent 100 percent rating due to service connected disabilities.  The VA examiner found that it is less likely as not that the Veteran's service connected disabilities have resulted in loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The VA examiner provided the rationale that the Veteran and his wife report that he is able to walk without the aid of braces, crutches, canes or wheelchair for short distances, but requires assistance from his wife for balance, that he walks to the bathroom in the bedroom but with assistance from his wife or the walker, that he is able to walk to the kitchen but with assistance, and that he leaves the house for doctor appointments and shopping but he uses a walker or wheelchair.  Thus, the Veteran requires the use of assistive devices or his wife to ambulate.  The VA examiner provides no rationale or medical basis for distinguishing between impairment caused by the Veteran's service connected disabilities and impairment caused by the Veteran's nonservice connected disabilities.  Indeed, the medical evidence of record shows that the Veteran suffers from a number of service connected and nonservice connected conditions that affect his ability to ambulate independently and render him a fall risk.  The Board is not persuaded that the Veteran's service connected bilateral knee disabilities, peripheral neuropathy of the lower extremities, right ankle disability, and bilateral foot disabilities alone do not preclude locomotion without the aid of his wheeled walker, wheelchair, cane, and his wife.  The record also shows that the Veteran is in receipt of special monthly compensation based on the need of the aid and attendance of another person in part due to issues of balance and movement.  Resolving any reasonable doubt in favor of the Veteran, the Board finds the evidence shows the Veteran's service-connected lower extremity disabilities meet the regulatory definition of "preclude locomotion" to find loss of use of both lower extremities under 38 C.F.R. § 3.809(b)(1).  Accordingly, the Board finds that all statutory and regulatory criteria for a certificate of eligibility for specially adapted housing have been approximated in this Veteran's case.  The full benefits sought on appeal are thus granted for this claim.

Where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2014).  In this case, however, the Veteran has been granted entitlement to specially adaptive housing, which is a greater benefit.  Therefore, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  Thus, the claim is dismissed as moot.


ORDER

Entitlement to specially adapted housing is granted.
 
The issue of entitlement to a special home adaptation grant is dismissed. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


